Title: To George Washington from Doilliamson, 28 April 1786
From: Oilliamson, Marie-Gabriel-Eléanor, comte d’
To: Washington, George



Sir,
Versailles 28th Aprl 1786

I am exceeding happy that the Marquis de la Fayette, gave me an opportunity of doing something agreeable to you.
I was overjoyed at receiving the letter which you did me the honor to write, it never came to my hands ’till the other day on acct of a journey which I had taken.
Madam Doilliamson has charged me to do myself the honor of telling you, that she felt very sensibly the acknowledgements which you made her, & is delighted that her favorite gave you as much pleasure as she experienced in offering it to the greatest man of the Age, the Friend of Mankind & Liberty—that he may long enjoy that happiness which he has procured to Millions is the prayer of us both—I am, with respect Sir Yr most Obedt & most Hble Servt

Doilliamson

